Citation Nr: 0920916	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
from August 1946 to April 1947.  The Veteran died in 
September 1988.  The appellant seeks benefits as a surviving 
spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the Board issued a decision that denied the 
appellant's claim for VA death pension.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2005, the appellant and the Secretary 
of Veterans Affairs, through their counsel, submitted a Joint 
Motion for Partial Vacation and Remand (Joint Motion) to 
vacate, in part, and remand that part of the March 2004 Board 
decision that did not address the appellant's claim of 
entitlement to DIC and accrued benefits.  In June 2005, the 
Court issued an order that granted the Joint Motion and 
remanded the case to the Board for action in compliance with 
the instructions in the Joint Motion.  In November 2005, the 
Board remanded the claims for further development.  


FINDING OF FACT

In June 2006, VA received a copy of a Republic of the 
Philippines Certificate of Death that showed that the 
appellant died on April [redacted], 2006.  





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Because of the death of the appellant, the appeal 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any other survivor of the Veteran. 
38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


